DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims February 1, 2021 have been fully considered and they are persuasive.  For this reason rejection is still maintained.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeWitt et al. (US. 2018/0138633 A1).
In Regards to Claim 1:
Dewitt teaches an apparatus (100), comprising: 
a male component (105) having an electrically conductive male element (125)  integral to a first electrical pathway; a female component (160) having an electrically conductive female element (165) integral to a second electrical pathway, the female component (160) being adapted to receive the male component (105); and an electrically conductive intermediary element removably (200/195)  disposed on the male element (105); wherein the intermediary element (200/195) electrically connects the first 
In Regards to Claim 2:
Dewitt teaches the apparatus of claim 1, wherein the removable intermediary element (200/195) is a conductive O- ring.
In Regards to Claim 3:
 	Li teaches the apparatus of claim 1, wherein the removable intermediary element (234) is selected from the group consisting of an elastomer with a conductive filler, an elastomeric core metallized on its outer surface, an elastomeric core spiral wrapped with a conductive strip, and an expandable metal ring (Paragraph 23, first spring 195 is seated in the first channel 180, the spring 195 having a coiled configuration and being operable to transfer electrical current between the socket contact 165 and the pin contact 110 when the head portion 125 of the pin contact connector 105 is inserted into the socket contact 165 and the connectors 105, 160 are mated).
In Regards to Claim 8:
Dewitt teaches the apparatus of claim 1, wherein the female component (160) comprises a chamber (205) having an open end and a weep hole at or near the end opposite the open end of the chamber (205).
In Regards to Claim 9:
Dewitt teaches the apparatus of claim 1, wherein the electrically conductive female element (200/195) is a contact ring.
In Regards to Claim 23:
Dewitt teaches a method, comprising: 

providing a female component (160) having an electrically conductive female element (165) integral to a second electrical pathway, the female component (160) being adapted to receive the male component (105); providing an electrically conductive intermediary element (200/195) removably disposed on the male element (105); and  16OlidWet-MateableC onnectorinserting the male component (105) into the female component (160) to electrically connect the first electrical pathway and the second electrical pathway.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt et al. (US. 2018/0138633 A1) in view of Li et al. (US. 9,466,916 B2).
In Regards to Claim 4:
All claim limitations are discussed with respect to Claim 1, Dewitt does not teach further comprising a removable, non-conductive sealing element disposed on the male component axially displaced from the male element.
Li teaches further comprising a removable, non-conductive sealing element (234) disposed on the male component (200) axially displaced from the male element (202/204).

In Regards to Claim 6:
All claim limitations are discussed with respect to Claim 4, Dewitt does not teach wherein the removable, non-conductive sealing element is a non-conductive O-ring.
Li teaches wherein the removable (234), non-conductive sealing element (234) is a non-conductive O-ring (234).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Li's teaching of the use of the non-conductive sealing element as a modification in the Dewitt electrical connector in order to provide drilling parameter information such as weight-on-bit, torque, temperature, pressure, direction, and inclination; and LWD tools may provide formation evaluation measurements such as resistivity, porosity, NMR distributions, and the like. (Li, Col 1, line: 33-37).  
In Regards to Claim 24:
All claim limitations are discussed with respect to Claim 23, Dewitt does not teach further comprising passing electrical power or electrical signals through the connected first and second electrical pathways.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Li's teaching of the use of the electrical power or electrical signals as a modification in the Dewitt electrical connector in order to provide drilling parameter information such as weight-on-bit, torque, temperature, pressure, direction, and inclination; and LWD tools may provide formation evaluation measurements such as resistivity, porosity, NMR distributions, and the like. (Li, Col 1, line: 33-37).  
In Regards to Claim 25:
All claim limitations are discussed with respect to Claim 23, Dewitt does not teach wherein inserting the male component into the female component comprises joining an upper drill collar having either the male component or the female component to a lower drill collar having the complementary female component or male component.
Li teaches wherein inserting the male component (200) into the female component (110) comprises joining an upper drill collar having either the male component (200) or the female component (110) to a lower drill collar having the complementary female component (110) or male component (200). (Col 16, line 37-64 Drill collar)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Li's teaching of the use of the drill collar as a modification in the Dewitt electrical connector in order to provide 
In Regards to Claim 26:
All claim limitations are discussed with respect to Claim 23, Dewitt does not teach further comprising: 
providing a removable, non-conductive sealing element disposed on the male component axially displaced from the male element and closer to a leading end of the male component than the male element; and simultaneously purging substantially all the fluid in a chamber of the female component while inserting the male component and preventing further fluid incursion into the chamber. 
Li teaches further comprising: 
providing a removable, non-conductive sealing element (234) disposed on the male component (200) axially displaced from the male element and closer to a leading end of the male component (200) than the male element; and simultaneously purging substantially all the fluid in a chamber of the female component (110) while inserting the male component (200) and preventing further fluid incursion into the chamber. (Col 9, line 3-8, prevent fluid into chamber of female component) 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Li's teaching of the use of the non-conductive sealing as a modification in the Dewitt electrical connector in order to provide drilling parameter information such as weight-on-bit, torque, temperature, .  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US. 9,466,916 B2).
In Regards to Claim 31:
Li teaches a rotatable and wet-mateable mating connector (110) having one or more removable conductive elements (114/112) and one or more removable non-conductive sealing elements (234) disposed on a male body (206).
Thus Li discloses all the claimed limitations/structure except for the method step recited in claim 31.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claim 31 in order to properly repairing a rotatable and wet-mateable mating connector by: removing a defective removable conductive element and/or a defective removable non- conductive sealing element from the male body; and placing a functioning removable conductive element and/or a functioning removable non- conductive sealing element at a proper corresponding location on the male body.
Allowable Subject Matter
Claims 5, 7, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 5, 7, and 32, these limitations, in combination with 
Claims 10-22 and 27-30 are allowed.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 10 Li et al. (US. 9,466,916 B2) teaches “An apparatus, comprising: a male component of a rotatable and wet-mateable mating connector having one or more removable conductive elements and one or more removable non-conductive sealing elements disposed on a male body, the one or more removable conductive elements and the one or more removable non-conductive sealing elements being axially and alternately spaced on the male body, and wherein one of the one or more non-conductive sealing elements is closer to a leading end of the male body than any of the one or more removable conductive elements.” (male component 200, female component 110, sealing 234)
Li et al. (US. 9,466,916 B2) does not teach “a female component of the rotatable and wet-mateable mating connector having one or more female conductive elements embedded in a female body, the one or more female conductive elements being complementary to the one or more removable conductive elements of the male component, and the female body forming a chamber into which the male component is removably insertable, the one or more removable non-conductive sealing elements being in sealing engagement with the female body and the one or more removable conductive elements being in conductive engagement with the one or more female conductive elements.”

Claims 11-22 are dependent on claim 10 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 27 Li et al. (US. 9,466,916 B2) teaches “A method, comprising: providing a male component of a rotatable and wet-mateable mating connector having one or more removable conductive elements and one or more removable non-conductive sealing elements disposed on a male body, the one or more removable conductive elements and the one or more removable non-conductive sealing elements being axially and alternately spaced on the male body, and wherein one of the one or more non-conductive sealing elements is more proximate a leading end of the male body than any of the one or more removable conductive elements; providing a female component of the rotatable and wet-mateable mating connector having one or more female conductive elements embedded in a female body.” (male component 200, female component 110, sealing 234)
Li et al. (US. 9,466,916 B2) does not teach “the one or more female conductive elements being complementary to the one or more removable conductive elements of the male component, and the female body forming a chamber into which the male component is removably inserted, the one or more removable non-conductive sealing 
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 27, these limitations, in combination with remaining limitations of claim 27, are neither taught nor suggested by the prior art of record, therefore claim 27 is allowable.
Claims 28-30 are dependent on claim 27 and are therefore allowable for the same reasons.  
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831